Citation Nr: 1544309	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-31 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel









INTRODUCTION

The Veteran had active duty service from May 1972 to May 1975 and from August 1980 to May 1982.  The Veteran died in June 2005.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Regional Office and Pension Management Center in St. Paul, Minnesota. 

The appellant failed to appear for a hearing scheduled in May 2015.  Accordingly, her hearing request is deemed withdrawn

The Board previously remanded this matter in January 2015.  The remand directed to RO to provide the appellant with notice of alternative forms of evidence that could be used to show in-country service in Vietnam.  The appellant was provided with notice in February 2015.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The Veteran died in June 2005.  The immediate cause of death was severe coronary artery atherosclerosis.  No contributing causes were listed.  

2.  At the time of his death, the Veteran was not service-connected for any disabilities.  

3.  The Veteran did not have service in the Republic of Vietnam.

4.  Cardiovascular renal disease was not manifested during service or within one year of separation from service and is not shown to have been related to service.

5.  A service-connected disability did not cause or contribute to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice in the context of a Dependency and Indemnity Compensation (DIC) claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
 (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, prior to the rating decision on appeal, a December 2010 letter informed the appellant of all five elements of service connection, gave examples of the types of evidence the appellant could submit in support of the claim, and provided notice of the appellant's and VA's respective responsibilities for obtaining such evidence.  The December 2010 letter included notice required by Hupp.  A February 2015 letter informed the appellant that the evidence was insufficient to establish that the Veteran served in Vietnam.  The appellant was advised that she could submit alternative evidence of in-country service, such as letters or contemporaneous photographs.

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  In July 2012, the NPRC provided the only available service treatment record for the Veteran, the November 1980 enlistment examination.  In May 2013, the RO issued a formal finding of unavailability of service medical records.  The service personnel records have been obtained and associated with the claims file.  In May 2013, the RO issued a formal finding of lack of information to corroborate service in Vietnam.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing service treatment records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that a VA medical opinion has not been obtained in this case.  The Board finds that a medical opinion is not required, as the evidence does not show that the heart condition that caused or contributed to the Veteran's death manifested during an applicable presumptive period or may otherwise be associated with service.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records.  The Board is satisfied that all required notice has been provided and relevant facts have been adequately developed to the extent possible.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis of Claim

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service Connection for the Cause of the Veteran's Death

In the November 2012 substantive appeal, the appellant stated that the Veteran served in Vietnam.  She asserted that the immediate cause of the Veteran's death, coronary artery atherosclerosis, was the result of his exposure to Agent Orange during service in Vietnam.

A death certificate in evidence reflects that the Veteran died in June 2005.  The immediate cause of death was severe coronary artery atherosclerosis.  

The Veteran had active duty service from May 1972 to May 1975 and from August 1980 to May 1982.  The only service treatment record in evidence is the August 1980 enlistment examination.  The enlistment examination reflects a normal clinical evaluation of the heart.  

The evidence of record does not show that cardiovascular disease manifested to a compensable degree within one year of separation from service; therefore, service connection for cardiovascular disease may not be presumed as having been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a). 

Post-service VA outpatient treatment records dated in 1997 reflect that the Veteran had his blood pressure and had his blood pressure medication adjusted.  The treatment records do not relate a heart condition to active service.

The appellant asserts that the Veteran told her that he served in Vietnam.  The appellant also asserted that her husband was involved in clean-up efforts in Vietnam and was exposed to Agent Orange there.  In statements in support of her claim, she has noted that his Form DD 214 shows foreign service.  

There is no record of service in Vietnam or evidence showing that the Veteran traveled to Vietnam.  In April 2015, the Veteran's service personnel records were obtained.  A review of the personnel records reflects that the Veteran had foreign service in Germany but not in Vietnam.

In a February 2015 letter, the RO advised the appellant that she could submit alternative evidence of the Veteran's in-country service, such as letters or contemporaneous photographs.  No additional evidence was submitted.   

In sum, the Veteran did not have Vietnam service, so there is no entitlement to presumptive service connection for ischemic heart disease on that basis.  Service connection is not warranted on a direct basis, as there is no competent medical evidence or opinion to suggest a direct causal link between coronary artery atherosclerosis and the Veteran's active service.  

The Board has considered the statements of the appellant.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the relationship between coronary artery atherosclerosis and the Veteran's service is a complex medical question, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish a nexus between the Veteran's death and his service.

Based upon the foregoing, the Board finds that there is no competent and credible evidence showing that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  The Board has considered the benefit-of-the-doubt doctrine.  Although the Board is sympathetic to the appellant's sincere belief that the Veteran's death is related to service, entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


